 
EXHIBIT 10.1
 
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
PROFESSIONAL PROMOTION AGREEMENT
 
SYNALGOS®
 
Women First Health Care, Inc.
12220 El Camino Real, Ste. 400
San Diego, CA 92130
(858) 509-1171
 
PDI Shared Sales, Inc.
8230 Montgomery Road, Ste. 300
Cincinnati, OH 45236
(513) 618-6909

 
THIS PROFESSIONAL PROMOTION AGREEMENT (the “Agreement”), dated as of September
1, 2002, records the mutual agreement regarding the sales and promotion services
of PDI SHARED SALES, INC., A                         corporation, (“PDI Shared
Sales Division”), to WOMEN FIRST HEALTHCARE, INC., a Delaware corporation (the
“Company”), concerning the Product (defined below).
 
In consideration of the mutual promises herein, the sufficiency of which is
acknowledged, PDI Shared Sales Division and the Company (each a “Party” and
collectively, the “Parties”) agree as follows:
 
1.    Certain Definitions.    As used herein, the following terms shall have the
meanings indicated:
 
“Covered Physicians” means the approximately 12,300 targeted physicians set
forth in the list previously provided to PDI Shared Sales Division by the
Company (initially 3,681 orthopedic & general surgeons, 3,597 dentists, 947 oral
surgeons, and 4,069 primary-care physicians), as may be supplemented or revised
from time to time in accordance with Section 3(d) of this Agreement.
 
“Detail” means, with respect to the Product, the activity undertaken by an SR
(defined below) during a face-to-face sales call on Covered Physicians or other
health care professionals with prescribing authority to provide information on
the use, safety, effectiveness, contraindications, side effects, warnings and
other relevant characteristics of the Product, in a fair and balanced manner
consistent with the requirements of the U.S. Food, Drug and Cosmetics Act, as
amended, and using, as necessary or desirable, labeling or promotional
materials, in an effort to increase physician prescribing preferences of the
Product.
 
“FDA” means the U.S. Food and Drug Administration.
 
“Product” means all product presentations (including all dosage strengths) of
Synalgos®-DC capsules currently approved by FDA, and any new dosages or
indications or uses (including all dosage strengths) of same that are approved
by FDA during the Term (defined below).
 
“SR” shall mean a sales representative of PDI Shares Dales Division who shall
perform the sales calls to the Covered Physicians required under this Agreement
and has agreed to be bound by the terms of this Agreement, including the
confidentiality provisions of Section 10 below.
 
Additional defined terms are set forth in the body of this Agreement.



1



--------------------------------------------------------------------------------

 
2.    Grant of Rights by the Company.
 
(a)  Engagement of PDI Shared Sales Division.    The Company hereby engages PDI
Shared Sales Division to promote the Product during the Term on a non-exclusive
basis to Covered Physicians, upon the terms and conditions set forth in this
Agreement.
 
(b)  Use of Sales Literature and Promotion Materials.    Subject to the terms
and conditions of this Agreement, the Company hereby grants to PDI Shared Sales
Division the non-exclusive right to use the Company’s sales literature and
promotion materials relating to the Product during the Term solely in connection
with the promotion of the Product to Covered Physicians. Any sales literature,
advertising and other promotional materials created by PDI Shared Sales Division
to promote sales of the Product, if any, will be submitted to the Company for
its prior written approval.
 
(c)  Reservation of Other Rights.    The Company reserves all rights not
expressly granted hereunder. Without limiting the generality of the foregoing,
the Parties acknowledge and agree that all trade secrets, ideas and information,
research, methods, improvements and patented, copyrighted or other proprietary
material relating to the Product and the goodwill associated therewith shall
belong exclusively to the Company. PDI Shared Sales Division further
acknowledges (i) that this Agreement does not constitute any form of assignment
or transfer of ownership in the trademark SYNALGOS® and any other trademark or
trade name (whether registered or unregistered) used on or with the Product or
in any promotional material related to the Product.
 
3.    Promotion by PDI Shared Sales Division.
 
(a)  General.    PDI Shared Sales Division hereby agrees to use its best efforts
to diligently promote the Products to the Covered Physicians in accordance with
the terms and conditions of this Agreement during the Term. The primary
objective of this program is for PDI Shared Sales Division to drive
prescriptions (TRX) during the Term.
 
(b)  Sales Representatives.    In furtherance of the foregoing, PDI Shared Sales
Division will deploy a sales force comprised of at least 150 committed SRs (or
such larger number as may be necessary to ensure the minimum sales calls
described below). The SRs shall deliver a professional Detail agreed to by the
Parties to the Covered Physicians.
 
(c)  Minimum Sales Calls.    During the Term, PDI Shared Sales Division will use
its best efforts to call on each of the Covered Physicians (approximately 12,300
physicians). The Parties acknowledge that due to vacations, office relocations,
offices that do not see SRs, etc., it may not be possible for PDI Shared Sales
Division to reach each Covered Physician call panel. However, during the Term,
on a twelve (12) cycles per year basis, PDI Shared Sales’ SRs shall call upon
and meet in person not less than 90,000 different Covered Physicians per
calendar year as follows:
 
(i)  10,000 different Covered Physicians a month in September-December of each
year, and
 
(ii)  6,250 different Covered Physicians a month in January-August of each year.
 
PDI Shared Sales Division shall provide to the Company a summary report in the
form attached hereto as Exhibit A (the “Call Activity Report”) detailing the
calls of its SRs in each monthly call cycle and certifying to PDI Shared Sales
Division’s compliance with the minimum sales calls requirements of this Section
3(c). Each Call Activity Report shall be signed by an executive officer of PDI
Shared Sales Division and shall be provided to the Company within fifteen (15)
days after the completion of each month.



2



--------------------------------------------------------------------------------

 
(d)  Covered Physicians.    The list of Covered Physicians is subject to the
following provisions:
 
(i)  The Covered Physicians list shall not contain any physicians located
outside of PDI Shared Sales Division’s defined territories as of the date of
this Agreement. For the avoidance of doubt, PDI Shared Sales Division’s defined
territories include those territories set forth on Exhibit B attached hereto.
PDI Shared Sales Division shall not decrease its defined territories without the
Company’s prior written consent and shall provide prompt notice to the Company
of any increase in its defined territories.
 
(ii)  The Covered Physicians list will be fixed for the Term, excluding
incidental ongoing data maintenance (e.g., physician moved, retired, deceased,
etc.) and except as set forth in clause (iii) below.
 
(iii)  The Company may change up to ten percent (10%) of the physicians in the
Covered Physicians without charge each thirty (30) day cycle upon providing
written notice to PDI Shared Sales Division; provided that in connection with
any such change, PDI Shared Sales Division shall be permitted sufficient lead
time (not to exceed 60 days) for PDI Shared Sales Division to redistrict its
territories (if required), update its database, and produce call activity forms
with normal operating lead times for delivery to the field in advance of a given
cycle. The Company may change the entire Covered Physicians list for any renewal
period under this Agreement by providing notice concurrent with its election to
renew (ninety (90) days in advance of the scheduled termination date).
 
(e)  Presentation Description.    During the Term, PDI Shared Sales Division
shall (and shall cause each of its SRs) to conduct each sales call as follows:
 
(i)  SRs will introduce themselves to the office staff and designated Covered
Physician at the target office.
 
(ii)  SRs will Detail the Product to the Covered Physician.
 
(iii)  While capturing and witnessing the Covered Physician’s signature, SRs
will deliver a Product sales presentation(s) mutually agreed to by the Parties
and consistent with the training sessions described in Section 4 below.
 
(iv)  SRs will offer Company promotional give-aways and/or other collateral
materials, if applicable, to those individuals agreed to by the Parties.
 
(v)  SRs will record accurately and in reasonable detail any comments or
questions from the Covered Physician or the Covered Physician’s office staff and
will forward the same to the applicable District Manager of PDI Shared Sales
Division. The applicable District Manager shall, in turn, forward the same to
the Company and communicate with the Company concerning the appropriate
response, if any. The applicable Distribution Manager shall further ensure that
the applicable SR communicates the response in a prompt and professional manner
to the applicable Covered Physician. With respect to any immediate or urgent
comments, questions or other issues, the communications above shall be
immediately communicated through the channels indicated above.
 
(vi)  Without limiting the on-going communications required pursuant to
subsection (v) above, within fifteen (15) days after the end of each calendar
month during the Term, PDI Shared Sales shall provide to the Company the Call
Activity Report required pursuant to Section 3(c) above, which shall include a
description of each comment or question from the Covered Physician or the
Covered Physician’s office staff as well as any follow-up activity or subsequent
communications with the Covered Physician or the Covered Physician’s office
staff concerning such comment or question.
 



3



--------------------------------------------------------------------------------

 
(vii)  Additional information with respect to each sales call will be captured
as agreed to by the Parties.
 
(viii)  In connection with each sales call, SRs will set an expectation of the
next scheduled call with the Covered Physician. In addition, the Covered
Physician will be instructed on the appropriate procedures for obtaining Product
information between sales calls.
 
4.    Training.
 
(a)  PDI Shared Sales Division shall cause nine (9) of its senior staff members
(the “PDI Staff”) to attend the Company’s regularly scheduled Product
launch/training meeting to be held on August 11, 2002 in Orlando, Florida (the
“Initial Training Session”). The Company shall reimburse PDI Shared Sales
Division for all reasonable out-of-pocket travel and lodging expenses incurred
by the PDI Staff in connection with the Initial Training Session. PDI Shared
Sales Division shall bear all other expenses of the PDI Staff, including,
without limitation, salary and compensation expenses related to the time of the
PDI Staff spent at the Initial Training Session.
 
(b)  The PDI Staff will hold one (1) or more training sessions for all of the
SRs within sixty (60) days after the date of this Agreement at mutually
convenient date(s) and time(s) to the Company and PDI Shared Sales Division (the
“SR Training Sessions”). The SR Training Sessions will be held via
teleconference. The Company shall make available via teleconference such Company
personnel as the Company deems reasonable necessary to supervise and assist in
the SR Training Sessions. The Company shall bear (i) its own costs and expenses
in connection with the SR Training Sessions and (ii) a maximum of $[***] in
out-of-field costs and expenses incurred by PDI Shared Sales Division in
connection with the SR Training Sessions, provided such costs and expenses are
documented in reasonable detail to the Company’s satisfaction. PDI Shared Sales
Division shall bear all costs and expenses of the SR Training Sessions in excess
of $[***].
 
(c)  After completion of the SR Training Sessions, all newly-hired SRs and other
members of the PDI Shared Sales Division sales force (including Detail
personnel, management, and sales representatives) shall attend a training
program related to the Product promptly upon hire. Such persons shall be trained
by the PDI Staff who attended the Initial Training Session. Unless otherwise
agreed to in advance by the Parties, PDI Shared Sales Division shall bear the
full cost and expense of training all newly-hired SRs and all of its other sales
force personnel who attend future training programs related to the Product,
without contribution from the Company.
 
(d)  The Company shall provide sufficient copies of training materials for PDI
Staff who attend the Initial Training Session. PDI Shared Sales Division,
however, will be responsible at its sole cost and expense for photocopying such
training materials and providing them to the SRs at the SR Training Sessions and
subsequent training programs conducted by PDI Shared Sales Division. From time
to time as training materials for the Product may be revised by the Company (the
timing and content of which shall be determined by the Company in the exercise
of its sole and absolute discretion or as mandated by the FDA or other
regulatory agencies), the Company will make such training materials available to
PDI Shared Sales Division, and PDI Shared Sales Division shall be responsible
for photocopying such training materials and providing them to the SRS or other
members of PDI Shared Sales Division’s sales force.
 
5.    PDI Responsibilities and Deliverables.    During the Term, PDI Shared
Sales Division shall perform the following activities:
 
(a)  Except as provided for in Sections 4 or 7 of this Agreement, PDI Shared
Sales Division shall be solely responsible for the costs and expenses of
establishing and maintaining its sales force (including the
 

--------------------------------------------------------------------------------

***
 
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.



4



--------------------------------------------------------------------------------

 
SRs) and conducting its other activities under this Agreement and shall have
sole authority to control its sales force and direct the activities of its sales
force. PDI Shared Sales Division’s sales force (including the SRs) will not be
composed of contract sales personnel or telemarketers without the prior written
consent of the Company.
 
(b)  PDI Shared Sales Division shall define specific sales territories and
corresponding target physician list for each SR within the Covered Physician
list.
 
(c)  PDI Shared Sales Division shall complete, or cause to be completed the
minimum sales calls described in Section 3(c) above in accordance with the
presentation description set forth in Section 3(e) above.
 
(d)  PDI Shared Sales Division shall coordinate with the Company and conduct
sales training meetings as required under Section 4 above.
 
(e)  PDI Shared Sales Division shall forward to the Company (i) Call Activity
Reports in the form set forth as Exhibit A hereto and (ii) completed physician
call activity forms, in each case within fifteen (15) days after the end of each
calendar month, with respect to the preceding calendar month’s call cycle.
 
(f)  PDI Shared Sales Division shall ensure that any and all communications and
representations made by PDI Shared Sales Division and the SRs to all third
parties (including, without limitation, the Covered Physicians and their staff)
are true, accurate, complete and consistent with the labeling of the Product.
PDI Shared Sales Division shall not, and shall ensure that the SRs do not,
modify, repackage, adulterate, misbrand, alter, add labels to, or remove labels
from any Product.
 
(g)  PDI Shared Sales Division shall produce and distribute physician call
activity forms for each call cycle.
 
(h)  PDI Shared Sales Division shall provide ongoing field management including
communicating continual client expectations, agreement changes, etc.
 
(i)  PDI Shared Sales Division shall periodically validate the Covered Physician
database.
 
(j)  PDI Shared Sales Division shall ensure that no territory of Covered
Physicians will remain vacant for more than thirty (30) days. In the event PDI
Shared Sales Division identifies any such vacancy to be reasonably likely, it
shall notify the Company immediately; however, such notification shall not
excuse PDI Shared Sales Division’s breach of this provision and shall not limit
any of the Company’s rights and remedies.
 
(k)  If at any time PDI Shared Sales Division proposes to promote any product
(in addition to the Product) to the Covered Physicians, it shall provide
forty-five (45) days prior written notice to the Company and shall first obtain
the Company’s written consent prior to entering into any agreement that would
change the priority position of the Products. In the event the Company’s
provides its consent, the alternative pricing of sales calls services shall
apply in accordance with Section 6(b) below. Notwithstanding the foregoing,
during the Term, PDI Shared Sales Division shall not market, promote or
otherwise sell any other prescription pain relief product other than the
Product.
 
(l)  PDI Shared Sales Division shall use its reasonable commercial efforts to
accommodate and coordinate requested Company activities (e.g., ride-withs,
carrier issues, etc.).



5



--------------------------------------------------------------------------------

 
(m)  PDI Shared Sales Division shall coordinate mailings of customary Product
information and promotional give-aways to each SR on a monthly basis (and to new
SRs within two (2) weeks of hiring). The costs and expenses of such mailings
shall be billed back to the Company in accordance with Section 6(b) below.
 
(n)  PDI Shared Sales Division shall diligently and efficiently carry out each
of its other obligations set forth in this Agreement.
 
6.    Company Responsibilities and Deliverables.    During the Term, the Company
shall perform the following activities:
 
(a)  To the extent not already included list of Covered Physicians, the Company
shall forward to PDI Shared Sales Division, in an ASCII comma delimited format,
a list with respect to the Covered Physicians including ME#, SL#, office street
address and telephone number of each Covered Physician. The Company shall
provide the same information with respect to any addition or modification to the
list of Covered Physicians
 
(b)  The Company shall at its own expense ship or cause to be shipped all
Product information, sales materials, promotional give-aways, etc. directly to
the SRs based on address and contact information provided to the Company by PDI
Shared Sales Division. PDI Shared Sales Division shall reimburse the Company for
any additional expense incurred in connection with incorrect address and contact
information for the SRs.
 
(c)  The Company shall forward to PDI Shared Sales Division (three (3) weeks in
advance of each monthly call cycle) specific Product presentation messages and
response guidelines.
 
(d)  The Company shall forward to PDI Shared Sales Division response guidelines
for physician questions and/or request for additional information, materials,
Product (i.e., drug information, 800#, promotions).
 
(e)  The Company shall forward to PDI Shared Sales Division monthly NDC data or
like data, so PDI Shared Sales Division can determine the effectiveness of sales
calls at building the Company’s market share; provided that PDI Shared Sales
Division shall be responsible for formatting and distributing monthly physician
prescription reports directly to the SRs and PDI Shared Sales Division’s other
sales personnel.
 
(f)  The Company shall use commercially reasonable efforts, including
maintaining reasonable levels of inventory in light of customary industry
practice, to ensure that sufficient stock of the Products will be available in
its inventory to fill orders from the trade in accordance with normal industry
practices.
 
(g)  As between the Company and PDI Shared Sales Division, the Company shall
have the sole authority to determine the price of the Product, including price
increases or decreases and the timing thereof.
 
(h)  The Company shall diligently and efficiently carry out each of its other
obligations set forth in this Agreement.
 
7.    Funding of Promotional Activities.
 
(a)  Up-Front Fee.    The Company shall pay to PDI Shared Sales Division a
one-time, up-front fee of $[***] (the “Up-Front Fee”) upon the execution of this
Agreement, which shall be applied to any
 

--------------------------------------------------------------------------------

***
 
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



6



--------------------------------------------------------------------------------

 
amounts the Company may thereafter owe to PDI Shared Sales Division pursuant to
Sections 7(b) and 7(c) below. Any amount of the Up-Front Fee which is not
allocated pursuant to Sections 7(b) and 7(c) below shall be refunded by PDI
Shared Sales Division to the Company promptly upon the termination of the Term.
 
(b)  Sales Calls Fees.
 
(i)  The Company shall compensate PDI Shared Sales Division at the Applicable
Rate (defined below) for each sales call with a Covered Physician completed in
accordance with the minimum sales calls set forth in Section 3(c) and the other
terms and conditions of this Agreement. The “Applicable Rate” shall mean (i)
$[***] per call for the period in which the Product is promoted exclusive of any
other product, and (ii) $[***] per call for the period in which the Product is
promoted on a shared basis with any other product in the SRs’ calls to Covered
Physicians.
 
(ii)  Notwithstanding the foregoing, PDI Shared Sales Division shall not be
entitled to any compensation for sales calls in excess of the minimum 90,000
sales calls set forth in Section 3(c) above. Accordingly, the maximum amount
payable by the Company for any twelve month period in which the exclusive
promotion sales call rate is in effect (i.e., $[***] per call) is $[***]. In the
event PDI Shared Sales Division fails to meet the minimum sales calls for any
particular month, it may make up the short-fall in the following month upon the
Company’s written consent; provided that such consent shall not (unless
otherwise agreed to by the Company) excuse PDI Shared Sales Division’s breach of
Section 3(c) and shall not limit any of the Company’s rights and remedies
hereunder.
 
(c)    Other Expenses.
 
(i)  The Company shall compensate PDI Shared Sales Division for all expenses and
out-of-pocket costs associated with call activity form card production and
distribution, PDMA tracking and compliance and call reporting activities after
submission of invoices with reasonably satisfactory documentation of such
expenses and costs subject to a maximum of $[***] for each twelve (12) month
period during the Term.
 
(ii)  The Company shall have no obligation to pay (or otherwise compensate PDI
Shared Sales Division) for any fees, costs or expenses associated with any other
activities of PDI Shared Sales Division hereunder, except for (i) training
program(s) in accordance with Section 4 above, (ii) mailings of Product
information and other materials to individual SRs pursuant to Section 6(b) above
with the Company’s prior approval and (iii) additional incentive programs
approved by the Company in its sole discretion. In addition, the Parties
understand and agree that the Company shall be under no obligation to conduct or
develop symposia, seminars, technical and scientific exhibits and other
professional relations events with respect to the Product or to conduct
additional clinical trials with respect to the Product.
 
(d)  Payment Terms.    Monthly invoices for calls completed, training and other
fees will be sent out on the fifteenth (15th) of the following month. Invoices
are to be paid within forty-five (45) days of receipt. All payments to a Party
under this Agreement shall be made in legal currency of the United States.
 
(e)  Payment Reconciliation.    PDI Shared Sales Division will provide the
Company with a reconciliation of actual fees earned against paid amounts. PDI
Shared Sales Division shall promptly reimburse the Company for any overpayment
under this Agreement unless the Company directs PDI Shared Sales Division to use
such overpayment to complete additional physician calls.
 
 

--------------------------------------------------------------------------------

***
 
Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



7



--------------------------------------------------------------------------------

 
(f)   Record Retention; Audit.     PDI Shared Sales Division will maintain
complete and accurate books and records in sufficient detail to enable
verification of the accuracy of the Call Activity Reports, all invoices provided
to the Company hereunder and the basis for calculating the compensation payable
to PDI Shared Sales Division hereunder. The Company may demand an audit of PDI
Shared Sales Division’s books and records in order to verify its reports and
invoices on the aforesaid matters. Upon reasonable prior notice to PDI Shared
Sales Division to be audited, the representatives of the Company shall have
access to the relevant books and records of PDI Shared Sales Division in order
to conduct a review or audit thereof. Such access shall be available during
normal business hours not more than two (2) times each calendar year during the
Term and for two (2) years thereafter.
 
8.     Certain Regulatory Matters.
 
(a)   As between the Company and PDI Shared Sales Division, all regulatory
matters regarding the Product shall remain under the exclusive control of the
Company. The Company will have the sole responsibility, at its cost and expense,
to respond to complaints about the Product and to handle all returns and recalls
of the Product.
 
(b)   Beginning as of the date of this Agreement, PDI Shared Sales Division
shall immediately notify the Company of any adverse events and drug reactions,
product quality complaints, medical information inquiries and any other
governmental inquiries. Such notice shall be made to the following:
 
Women First HealthCare, Inc.
1220 El Camino Real, Suite 400
San Diego, CA 92130
Facsimile No.: (858) 509-3851
Telephone No.: (858) 509-3836
Attention: Doranne Frano, Regulatory Affairs
 
The Company shall have the sole responsibility for evaluating such events and
reporting such events to applicable regulatory health authorities.
 
9.     Compliance with Laws and Labeling.
 
(a)   Each Party shall maintain in full force and effect all necessary licenses,
permits and other authorizations required by law to carry out its duties and
obligations under this Agreement. In addition, each Party shall comply with all
laws, ordinances, guidelines, rules and regulations (collectively, “Laws”)
applicable to its activities under this Agreement, including without limitation,
any requirements of any product license applicable to the Product; provided,
however, that PDI Shared Sales Division shall be solely responsible for
compliance with those Laws pertaining to the activities conducted by it and the
SRs hereunder (including, without limitation, those Laws that apply to
documentation and records retention pertaining to the Product), notwithstanding
that the FDA may, as a matter of law, be entitled to hold the Company
accountable or responsible (whether primarily or secondarily) for failure of PDI
Shared Sales Division or the SRs to comply with such Laws. The Parties will
reasonably cooperate with one another with the goal of ensuring full compliance
with Laws. The Company shall be responsible for all labeling changes to the
Product.
 
(b)   PDI Shared Sales Division shall make no representations or warranties
relative to the Product that conflict or are inconsistent with applicable Laws,
the NDA or ANDA (as applicable), or the FDA-approved label for the Product.
 
10.    Confidentiality.



8



--------------------------------------------------------------------------------

 
(a)  Each Party acknowledges that it may receive Confidential Information of the
other Party in the performance of this Agreement. Each Party shall hold
confidential and shall not, directly or indirectly, disclose, publish or use for
the benefit of any third party or itself, except in carrying out its duties
hereunder, any Confidential Information of the other Party, without first having
obtained the furnishing Party’s written consent to the such disclosure or use.
“Confidential Information” shall include, interalia, know-how, scientific
information, clinical data, efficacy and safety data, adverse event information,
formulas, methods and processes, specifications, pricing information (including
discounts, rebates and other price adjustments) and other terms and conditions
of sales, customer information, business plans, and all other intellectual
property. This restriction shall not apply to any information within the
following categories:
 
(i)  information that is known to the receiving Party prior to the time of
disclosure to it, to the extent evidenced by written records or other competent
proof;
 
(ii)  information that is independently developed by employees, agents, or
independent contractors of the receiving Party without reference to or reliance
upon the information furnished by the disclosing Party, as evidenced by written
records or other competent proof;
 
(iii)  information disclosed to the receiving Party by a third party that has a
right to make such disclosure; and
 
(iv)  any other information that becomes part of the public domain through no
fault or negligence of the receiving Party.
 
The receiving Party shall also be entitled to disclose the other Party’s
Confidential Information that is required to be disclosed in compliance with
applicable laws or regulations (including, without limitation, to comply with
SEC, Nasdaq or stock exchange disclosure requirements), or by order of any
governmental body or a court of competent jurisdiction; provided that the Party
required to disclose such information shall use all reasonable efforts to obtain
confidential treatment of such information by the agency or court.
 
(b)  PDI Shares Sales Division shall (i) ensure that each of the SRs is bound by
an agreement concerning confidentiality at least as restrictive as this Section
10 and (ii) be responsible for the SRs compliance with this Section 10.
 
(c)  The obligations under this Section 10 shall survive the termination or
expiration of this Agreement for five (5) years.
 
11.    Indemnity.
 
(a)  PDI Shared Sales Division shall defend, indemnify and hold the Company and
its subsidiaries and any of their respective directors, officers, employees,
agents and affiliates (each, a “Company Party”) harmless from and against any
and all losses, liabilities, claims, damages, bodily injury (including death),
fees (including, without limitation, attorneys’ fees), expenses and lawsuits
brought against or incurred by a Company Party from a third party resulting from
or arising in connection with (i) the breach by PDI Shared Sales Division of any
covenant, representation or warranty of PDI Shared Sales Division contained in
this Agreement, (ii) any misrepresentation by PDI Shared Sales Division or the
SRs of Product claims, or (iii) any contamination, mislabeling, or adulteration
of any Product while such Product is under the control of PDI Shared Sales
Division or the SRs; all except to the extent caused by the negligence or
willful misconduct of a Company Party.



9



--------------------------------------------------------------------------------

 
(b)  The Company shall defend, indemnify and hold PDI Shared Sales Division and
its parent company, subsidiaries and any of their respective directors,
officers, employees, agents and affiliates (each, a “PDI Party”) harmless from
and against any and all losses, liabilities, claims, damages, bodily injury
(including death), fees (including, without limitation, attorneys’ fees),
expenses and lawsuits brought against or incurred by a PDI Party from a third
party resulting from or arising in connection with (i) the breach by the Company
of any covenant, representation or warranty of the Company contained in this
Agreement, (ii) any product liability claim related to the Product, including,
without limitation, the use by any person of any Product that was manufactured,
sold or distributed by the Company, (iii) any contamination of or defect in a
Product, or (iv) breach by the Company of its obligations under Section 9
hereof; all except (A) for losses, liabilities, claims, damages, bodily injury
(including death), fees (including, without limitation, attorneys’ fees),
expenses and lawsuits related to a Product for which PDI Shared Sales Division
has assumed an indemnification obligation under this Section 11, or (B) to the
extent caused by the negligence or willful misconduct of a PDI Party.
 
(c)  To receive the benefits of the indemnity under clauses (a) or (b) above, as
applicable, an indemnified party must (i) give the indemnifying party written
notice of any claim or potential claim promptly after the indemnified party
receives notice of any such claim; (ii) allow the indemnifying party to assume
the control of the defense and settlement (including all decisions relating
litigation, defense and appeal) of any such claim (so long as it has confirmed
its indemnification obligation responsibility to such indemnified party under
this Section 11); and (iii) so long as such cooperation does not vitiate any
legal privilege to which it is entitled, reasonably cooperate with the
indemnifying party in its defense of the claim (including, without limitation,
making documents and records available for review and copying and making persons
within its/his/her control available for pertinent testimony). If the
indemnifying party defends the claim, an indemnified party may participate in,
but not control, the defense of such claim at its/his/her sole cost and expense.
An indemnifying party shall have no liability under this Section 11 as to any
claim for which settlement or compromise of such claim or an offer of settlement
or compromise of such claim is made by an indemnified party without the prior
consent of the indemnifying party.
 
(d)  PDI Shared Sales Division acknowledges and agrees that any of its sales
force personnel (including SRs, contract sales personnel, telemarketers, detail
personnel, independent contractors, employees, and agents) used to fulfill PDI
Shared Sales Division’s obligations under this Agreement are not, and are not
intended to be or be treated as, employees of the Company or any of its
affiliates, and that such individuals are not eligible to participate in any
employee benefit plans that are sponsored by the Company or any of its
affiliates. The Company shall not be responsible to PDI Shared Sales Division,
to any employees, agents, contractors, telemarketers, or other personnel of PDI
Shared Sales Division or its affiliates (including, without limitation, the SRs)
used to perform PDI Shared Sales Division’s obligations under this Agreement, or
to any governmental entity for any compensation or benefits (including, without
limitation, vacation and holiday remuneration, healthcare coverage or insurance,
life insurance, pension or profit-sharing benefits and disability benefits),
payroll-related taxes or withholdings, or any governmental charges or benefits
(including, without limitation, unemployment and disability insurance
contributions or benefits and workmen’s compensation contributions or benefits)
that may imposed upon or be related to the performance by PDI Shared Sales
Division and any of its employees, agents, contractors, telemarketers, detail or
other personnel of PDI Shared Sales Division or its affiliates (including,
without limitation, the SRs) used to discharge PDI Shared Sales Division’s
obligations under this Agreement, all of which shall be the sole responsibility
of PDI Shared Sales Division, even if it is subsequently determined by any
court, the IRS or any other governmental agency that such individual may be a
common law employee of the Company or any of its affiliates. All such matters of
compensation, benefits and other terms of employment for any employee, agent,
contractor, telemarketer, detail or other personnel of PDI Shared Sales Division
or its affiliates (including, without limitation, the SRs) used to



10



--------------------------------------------------------------------------------

 
fulfill PDI Shared Sales Division’s obligations hereunder shall be solely a
matter between PDI Shared Sales Division and such individual(s) or entities.
 
PDI Shared Sales Division will indemnify, defend, and hold harmless each Company
Party from and against any damages, liability, loss and costs that may be paid
or payable by any such Company Party resulting from or in connection with any
claim or other cause of action asserted by:
 
(i)  any employees, agents, contractors, telemarketers, detail personnel, or
other personnel of PDI Shared Sales Division or its affiliates (including,
without limitation, the SRs used by it to perform PDI Shared Sales Division’s
obligations under this Agreement, or
 
(ii)  by any third party (including federal, state or local governmental
authorities) with respect to:
 
(A)  any payment or obligation to make a payment to any employees, agents,
contractors, telemarketers, or other personnel of PDI Shared Sales Division or
its affiliates (including, without limitation, the SRs) used to perform PDI
Shared Sales Division’s obligations under this Agreement with respect to any
compensation, benefits of any type under any employee benefit plan (as such term
is defined above), and any other bonus, stock option, stock purchase, incentive,
deferred compensation, supplemental retirement, severance and other similar
fringe or employee benefit plans, programs or arrangements that may be sponsored
at any time by the Company or any of its affiliates or by PDI Shared Sales
Division or any of its affiliates, even if it is subsequently determined by any
court, the IRS or any other governmental agency that any such employee, agent,
contractor, telemarketer, detail and other personnel of PDI Shared Sales
Division or its affiliates (including, without limitation, the SRs) used to
discharge PDI Shared Sales Division’s obligations hereunder may be a common law
employee of the Company or any of its affiliates; and
 
(B)  the payment or withholding of any contributions, payroll taxes, or any
other payroll-related item by or on behalf of PDI Shared Sales Division or any
employee, agent, contractor, telemarketer, detail and other personnel of PDI
Shared Sales Division or its affiliates (including, without limitation, the SRs)
may be responsible hereunder or pursuant to applicable law to pay, make,
collect, withhold or contribute, even if it is subsequently determined by any
court, the IRS or by any other governmental agency that any such employee,
agent, contractor, telemarketer, and other person may be a common law employee
of the Company or any of its affiliates.
 
Nothing contained in this Section 11(d) is intended to or will effect or limit
any compensation payable by the Company to PDI Shared Sales Division for the
services rendered by PDI Shared Sales Division pursuant to this Agreement.
 
12.    Insurance.
 
(a)  PDI Shared Sales Division shall use commercially reasonable efforts to
maintain insurance against such risks (including product liability) and upon
such terms (including coverages, deductible limits and self-insured retentions)
as is customary for the activities to be conducted by it under this Agreement
and is appropriate to cover its indemnification obligations hereunder. Without
limiting the foregoing, PDI Shared Sales Division agrees to (a) carry and
maintain Workers Compensation Insurance as will protect PDI Shared Sales
Division from claims by employees of PDI Shared Sales Division under any Workers
Compensation or similar acts, and (b) maintain comprehensive general liability
insurance, with limits of at least $5,000,000 per occurrence, to protect PDI
Shared Sales Division and the Company from any other claims for personal injury,
including death or property damages, which may be made by or on behalf of agents
or employees of PDI Shared Sales Division or the general public due to the
performance of this Agreement, provided, however, that PDI Shared Sales Division
shall have no



11



--------------------------------------------------------------------------------

 
obligation with respect to claims arising out of or related to any Product other
than those for which PDI Shared Sales Division has assumed indemnification
obligations under Section 11 above. Such comprehensive general liability
insurance policy shall name the Company as an additional insured party
thereunder and shall be endorsed to provide for thirty (30) days notice to the
Company of cancellation or material change in the coverage before such
cancellation or change takes effect. PDI Shared Sales Division shall furnish to
the Company evidence of such insurance, upon (i) the execution of this Agreement
and (ii) at from time to time thereafter as the Company may reasonable request.
 
(b)  Likewise, the Company shall carry and maintain comprehensive general
liability insurance, with limits of at least $5,000,000 per occurrence, to
protect the Company and PDI Shared Sales Division from certain claims for
personal injury, including death or property damages, which may be made by or on
behalf of agents or employees of the Company or the general public due to the
performance of this Agreement; provided, however, that the Company shall have no
obligation with respect to claims arising out of or related to any Product other
than those for which PDI Shared Sales Division has assumed indemnification
obligations under Section 11 above. Such comprehensive general liability
insurance policy shall name PDI Shared Sales Division as an additional insured
party thereunder. The Company shall furnish to PDI Shared Sales Division
evidence of such insurance, upon (i) the execution of this Agreement and (ii) at
from time to time thereafter as the PDI Shared Sales Division may reasonable
request.
 
(c)  Each Party shall maintain the insurance required by this Section 12 with
insurance companies having a Best’s Insurance rating of A:X or better.
 
13.    Relationships.    Both Parties understand and agree that no partnership,
joint venture, or agency relationship is created hereby. Each Party shall be
conclusively deemed to be an independent contractor and not under the control or
supervision of the other. Neither Party shall be liable for the act of any other
Party unless such act is expressly authorized in writing by both Parties hereto.
 
14.    Assignability.    This Agreement is not assignable in whole or in part by
either Party in the absence of the prior written consent of the other Party,
which consent shall not be unreasonably denied or delayed; provided that the
Company may assign its rights and obligations to a successor (whether by merger,
consolidation, reorganization or other similar event) or purchaser of all or
substantially all of its business assets relating to the Product; provided
further that such successor or purchaser has agreed in writing to assume all of
the Company’s rights and obligations hereunder and a copy of such assumption is
provided to PDI Shared Sales Division. In all cases of assignment, the assigning
Party shall remain fully liable hereunder.
 
15.    Term and Termination.
 
(a)  Initial Term.    The term of this Agreement shall be from the date of this
Agreement through August 31, 2003 (as extended or terminated in accordance with
this Section 7, the “Term”); provided that no sales calls shall occur, and no
payments for sales calls shall begin to accrue, until September 1, 2002, unless
otherwise agreed by the Parties.
 
(b)  Extension of Term.    The Company may extend the Term for an additional
twelve (12) month period by providing notice to PDI Shares Sales Division on or
before May 1, 2003; it being understood that the Company shall be under no
obligation, express or implied, to do so.
 
(c)  Termination for Breach.    Either Party may terminate this Agreement by
written notice if the other Party defaults in the performance of a material
obligation where such default is not cured within thirty (30) days from notice
thereon; provided, however, that if the default cannot be reasonably cured



12



--------------------------------------------------------------------------------

 
within such thirty (30) day period, this Agreement shall not be terminated if
the defaulting Party shall have commenced such cure and shall be prosecuting the
cure of such default to completion with diligence and continuity.
 
(d)  Termination by the Company.    The Company may terminate this Agreement at
any time and for any or no reason by at least forty-five (45) days written
notice to PDI Shared Sales Division.
 
(e)  Effect of Termination.
 
(i)  Upon the termination of this Agreement or expiration of the Term, PDI
Shared Sales Division shall immediately cease all of its promotion activities
pursuant to this Agreement, discontinue any use of the Trademark, return to the
Company all sales training, promotional, marketing material, Company call lists
and computer files, and Product (i.e., not already distributed or destroyed with
destruction certified by PDI Shared Sales Division) that may have been supplied
to PDI Shared Sales Division by the Company under this Agreement. The Company
shall be entitled to promote the Product to all Covered Physicians thereafter
without compensation or obligation to PDI Shared Sales Division.
 
(ii)  The Company shall pay PDI Shared Sales Division for all sales calls
actually completed by the SRs in accordance with Section 7(b) through the date
of termination of the Term; provided that no such compensation shall be payable
with respect to sales call from the date notice of termination is given if this
Agreement is terminated by the Company pursuant to Section 15(c) (i.e., upon a
material breach by PDI Shared Sales Division).
 
(iii)  Neither the termination nor expiration of this Agreement shall release or
operate to discharge either Party from any liability or obligation that may have
accrued prior to such termination or expiration. Any termination of this
Agreement by a Party shall not be an exclusive remedy, but shall be in addition
to any legal or equitable remedies that may be available to the terminating
Party.
 
(iv)  Notwithstanding the termination of this Agreement or expiration of the
Term, the covenants and agreements set forth in Sections 7(f), 10, 11, 17, 20,
24 and 25 shall survive any termination or expiration of this Agreement and
remain in full force and effect regardless of the cause of termination for the
period set forth in such Sections or, if no period is specified, in perpetuity.
 
16.    Non-Waiver.    Any failure on the part of a Party to enforce at any time
or for any period of time any of the provisions of this Agreement shall not be
deemed or construed to be a waiver of such provisions or of any right of such
Party thereafter to enforce each and every such provision on any succeeding
occasion or breach thereof.
 
17.    Dispute Resolution.
 
(a)  If any dispute arises under this Agreement, the matter shall be submitted
to the President of PDI Shared Sales Division and the President of the Company
for resolution. If such persons are unable to resolve the dispute within thirty
(30) days of initiating their negotiations, then, subject to Section 17(c) below
such dispute shall be finally resolved by binding arbitration under Section
17(b) below.
 
(b)  Any such arbitration shall be held in New York, New York, according to the
Commercial Arbitration Rules (the “Rules”) of the American Arbitration
Association. Any arbitration herewith shall be conducted in the English
language. The arbitration shall be conducted by one arbitrator who is
knowledgeable in the subject matter which is at issue in the dispute and who is
selected by mutual agreement of the Parties or, failing such agreement, shall be
selected according to the Rules. The Parties shall have such discovery rights as
the arbitrator may allow, but in no event broader than that discovery



13



--------------------------------------------------------------------------------

 
permitted under the Federal Rules of Civil Procedure. In conducting the
arbitration, the arbitrator shall apply the New York Evidence Code, and shall be
able to decree any and all relief of an equitable nature, including but not
limited to such relief as a temporary restraining order, a preliminary
injunction, a permanent injunction, or replevin of property, as well as specific
performance. The reasonable fees and expenses of the arbitrator along with the
reasonable legal fees and expenses of the prevailing Party (including all expert
witness fees and expenses), the fees and expenses of a court reporter, and any
expenses for a hearing room, shall be paid as follows: If the arbitrator rules
in favor of one Party on all disputed issues in the arbitration, the losing
Party shall pay 100% of such fees and expenses; if the arbitrator rules in favor
of one Party on some issues and the other Party on other issues, the arbitrator
shall issue with the rulings a written determination as to how such fees and
expenses shall be allocated between the Parties. The arbitrator shall allocate
fees and expenses in a way that bears a reasonable relationship to the outcome
of the arbitration, with the Party prevailing on more issues, or on issues of
greater value or gravity, recovering a relatively larger share of its legal fees
and expenses. The decision of the arbitrator shall be final and may be entered,
sued on or enforced by the Party in whose favor it runs in any court of
competent jurisdiction at the option of such Party. Whether a claim, dispute or
other matter in question would be barred by the applicable statute of
limitations, which statute of limitations also shall apply to any claim or
disputes subject to arbitration under this Section 17, shall be determined by
binding arbitration pursuant to this Section 17(b).
 
(c)  Notwithstanding anything to the contrary in this Section 17, either Party
may seek immediate injunctive or other interim relief or other equitable
remedies without resort to arbitration from any court of competent jurisdiction
as necessary to enforce and prevent infringement of the patent rights, copyright
rights, trademarks, trade secrets, or other intellectual property rights owned
or controlled by a Party or its affiliates or to prevent breach of any of
Sections 2(c), 5(f), 9, 10 and 20 hereof.
 
18.    No Implied Rights.    Nothing in this Agreement is intended to create or
imply any right or license in the other Party under any patent rights,
copyrights, trademarks or other intellectual property rights owned or controlled
by a Party, except as expressly set forth herein.
 
19.    Entire Agreement.    This Agreement constitutes the entire understanding
between the Parties hereto with respect to the subject matter hereof and
supersedes all negotiations, representations, prior discussions and preliminary
agreements the Parties hereto relating to the subject matter hereof and thereof.
This Agreement (or any provision or term hereof) may be released, waived,
changed or supplemented only by a written agreement signed by an officer or
other authorized representative of the Party against whom enforcement of any
release, waiver, change or supplement is sought. This Agreement shall not be
strictly construed against either Party hereto.
 
20.    Public Announcements.    The form and content of any public announcement
to be made by one Party regarding this Agreement, or the subject matter
contained herein, shall be subject to the prior written consent of the other
Party (which consent may not be unreasonably withheld), except as may be
required by applicable law (including, without limitation, disclosure
requirements of the SEC, Nasdaq, or any other stock exchange) in which event the
other Party shall endeavor to give the other Party reasonable advance notice and
review of any such disclosure.
 
21.    Notices.    Unless otherwise explicitly set forth herein, any notice
required or permitted to be given hereunder shall be in writing and shall be
delivered personally by hand, or sent by reputable overnight courier, signature
required, to the addresses of each Party set forth on the first page of this
Agreement or to such other address or addresses as shall be designated in
writing in the same matter.
 
22.    Headings.    Section headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.



14



--------------------------------------------------------------------------------

 
23.    Partial Invalidity.    If any provision of this Agreement is held to be
invalid, illegal, or unenforceable by a court of competent jurisdiction, then:
(a) such provision will be deemed amended to conform to applicable laws of such
jurisdiction so as to be valid and enforceable, or, if it cannot be so amended
without materially altering the intention of the Parties, it will be stricken;
(b) the validity, legality and enforceability of such provision will not in any
way be affected or impaired thereby in any other jurisdiction; and (c) the
remaining provisions of this Agreement will remain in full force and effect.
 
24.    Parent Company Matters.    PDI Shared Sales Division hereby represents to
the Company that it is a wholly owned subsidiary of PDI, Inc., a Delaware
corporation quoted on the Nasdaq National Market System d/b/a Professional
Detailing, Inc. (“Parent”). Parent, by signing below, hereby agrees to cause PDI
Shared Sales Division to perform each of its obligations hereunder and further
agrees that if, after notice, PDI Shared Sales Division fails to meet any
obligation hereunder (including, without limitation, its indemnification
obligations under Section 11 above), Parent shall be responsible and liable for
such performance.
 
25.    Governing Law.    The interpretation and enforcement of the Agreement
shall be in accordance with the law of the State of New York, without regard to
its conflicts of law principles.
 
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



15



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have duly executed this PROFESSIONAL
PROMOTION AGREEMENT in multiple counterparts through their duly authorized
representatives.
 
WOMEN FIRST HEALTHCARE, INC.
     
PDI SHARED SALES DIVISION, INC.
By:
 
/s/    SAUNDRA CHILDS        

--------------------------------------------------------------------------------

     
By:
 
/s/    MICHAEL G. MC ALLISTER        

--------------------------------------------------------------------------------

Print Name:
 
Saundra Childs

--------------------------------------------------------------------------------

     
Print Name:
 
Michael G. Mc Allister

--------------------------------------------------------------------------------

Print Title:
 
VP Pharmaceuticals

--------------------------------------------------------------------------------

     
Print Title:
 
President & COO    

--------------------------------------------------------------------------------

           
Acknowledged and agreed for purposes of Section 24 above:
           
PDI, INC.
           
By:
 
/s/    DEBORAH J. SCHNELL      

--------------------------------------------------------------------------------

           
Print Name:
 
Deborah J. Schnell

--------------------------------------------------------------------------------

           
Print Title:
 
Executive Vice President

--------------------------------------------------------------------------------

 



16